09/03/2021



          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0224


                       CAUSE NO. DA 21-0224


 North Star Development, LLC.,

        Petitioners/Appellants,

               v.

 MONTANA DEPARTMENT OF
 PUBLIC SERVICE REGULATION,
 MONTANA PUBLIC SERVICE
 COMMISSION, NORTHWESTERN
 ENERGY, and MONTANA
 CONSUMER COUNSEL,

        Respondents/Appellees.


                    ORDER GRANTING EXTENSION OF TIME



      Appellee Montana Public Service Commission has filed a motion for

extension of time, requesting the first, 30-day extension for Appellees to file their

answer briefs. Pursuant to authority granted under Mont. R. App. P. 26(1), and for

good cause appearing, Appellees are granted an extension of time until October 18,

2021, to prepare, file, and serve their answer briefs.




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                           September 3 2021